DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 21-30, the prior art does not disclose an image sensor with the combination of limitations specified in the claimed invention, specifically the limitations of:
a planarization layer disposed between the plurality of microlenses and the plurality of pixel groups; and an image processing circuitry configured to select at least one select pixel among each of the plurality of pixel groups, and generate an image using a pixel signal output by the at least one select pixel, wherein a focal length of each of the plurality of microlenses is greater than a thickness of the planarization layer, and the image processing circuitry adjusts a degree of smearing of a subject displayed in the image, by changing the number of the at least one select pixel selected from each of the plurality of pixel groups, as stated in claim 21.
In regard to claims 31-36, the prior art does not disclose an imaging apparatus with the combination of limitations specified in the claimed invention, specifically the limitations of:
a planarization layer disposed between the plurality of microlenses and the plurality of pixels, and including a plurality of planarization layers having different refractive indices, wherein each of the plurality of microlenses makes the optical signal to be incident to the pixels disposed in the N x N form and included in one of the plurality of pixel groups, a thickness of the planarization layer is greater than a radius of curvature of each of the plurality of microlenses, and the image processing circuitry selects at least one select pixel from each of the plurality of pixel groups, and adjusts a definition of the image by changing the number of the at least one select pixel, as stated in claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs